DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of the Claims
This is a final office action in response to the applicant’s arguments and remarks filed on 05/28/2021. Claims 3-6, 8, and 19-20 are pending in the current office action. 

Status of the Rejection
All 35 U.S.C. § 103 rejections from the previous office action are maintained.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claims 3-5, 8, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Khesin et al. (US 2003/0127325 A1) in view of Yocum et al. (WO 2015/095884 A1).
Regarding claim 20
detecting, at temperatures above 700°C, a concentration of oxygen within the exhaust stream, wherein the detection is completed utilizing a probe body containing an oxygen-detecting sensor (the in-situ gas sensor is placed in the process gas in the 900-1500 °F range (700°C is 1292 °F) wherein a protective sleeve “probe body” contains the oxygen-detecting sensor wherein the sensor is required to be heated above 600°C for oxygen permeability wherein the oxygen concentration is measured within the process flow [Paras. 0035, 0073, 0076, 0080, 0088; Figs. 1B-5]);
providing a signal corresponding, at least in part, to the detected concentration of oxygen (the change in the concentration at the electrode correspondingly changes the voltage output by the sensor [Paras. 0046-0048]);
receiving the signal corresponding to the detected concentration of oxygen from the oxygen-detecting sensor (the output signal from the in-situ oxygen sensor is fed to a signal analyzer, e.g., a programmed computer, where it is analyzed [Para. 0064]);
calculating a derivative of the signal provided from the oxygen-detecting sensor (when the concentration of oxygen is changed from a first level to a second level, the rate at which the concentration changes from a first level to a second level is measured such that there is a time constant associated therein that determines how quickly the concentration rises or falls to a new concentration level [Para. 0052; Note: one skilled in the art would appreciate that determining a change in concentration with respect to time is equivalent to the time derivative of the concentration of oxygen]); and
determining the concentration of carbon monoxide based at least in part on the derivative of the signal output from the oxygen sensor (the output from the oxygen sensor sensing the flue gas of the combustor serves as a reliable indicator of the level of CO present therein wherein the concentration of the carbon monoxide is determined based on the concentration of oxygen [Paras. 0047, 0052, 0068]).
Khesin is silent on removing signal noise within the embodiment above and thus fails to expressly teach “reducing sensor signal noise”. 
Yocum discloses a system and method determining gas concentration values [abstract] wherein the system processing unit is configured to determine when changes in the gas measurement information are actual changes in gas concentration and not due to artificial factors such as noise [Para. 0018]. Yocum further teaches that noise reduction performed by averaging the output of the sensor over a period of time wherein such noise reduction calculations may provide a stable output [Para. 0019]. Yocum also teaches that the gas concentration values may be conditioned using various processes such as smoothing algorithms for filtering noise and smoothing the output signal whereby the steady state smoothing algorithm may include an average of several concentration readings [Para. 0046]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khesin to perform a signal noise reduction algorithm because Yocum teaches that signal noise filtering and data smoothing would provide a more stable output signal that is more representative of the actual gas concentration and not representative of artificial factors [Paras. 0018-0019, 
Regarding claim 3, Khesin further discloses reporting the determined concentration of carbon monoxide (the sensors generate a signal indicative of the concentration and/or changes in the concentration of gases including carbon monoxide that is determined based on the concentration of oxygen wherein the combustion parameters are analyzed and reported by a programmed computer [Paras. 0026, 0052, 0064, 0068; Fig. 1A]).
Regarding claim 4, Khesin further discloses altering an existing fuel-to-oxygen ratio based at least in part on the determined concentration of carbon monoxide to a new fuel-to-oxygen ratio (individual burners as well as post-flame combustion controls may be adjusted to achieve optimum relationships between the fuel and air flows, an optimum distribution of individual air flows and reburning fuel flows, and an optimization of other boiler adjustments, thereby increasing the efficiency of combustor significantly [Paras. 0034, 0067, 0069]).
Regarding claim 5, Khesin further discloses transmitting an indication of the carbon monoxide concentration (the sensors generate a signal indicative of the concentration and/or changes in the concentration of gases including carbon monoxide that is determined based on the concentration of oxygen wherein the combustion 
Regarding claim 8, Khesin further discloses wherein the oxygen-detecting sensor comprises a zirconia-based electrochemical cell (in-situ oxygen sensor includes an yttria stabilized zirconia element [Paras. 0035, 0052]).
Regarding claim 19, Khesin further discloses wherein the method comprises providing an indication of carbon monoxide breakthrough based on the determined concentration of carbon monoxide (when the concentration of oxygen is changed from a first level to a second level, the rate at which the concentration changes from a first level to a second level is measured such that there is a time constant associated therein that determines how quickly the concentration rises or falls to a new concentration level wherein the output from the oxygen sensor sensing the flue gas of the combustor serves as a reliable indicator of the level of CO present therein wherein the concentration of the carbon monoxide is determined based on the concentration of oxygen [Paras. 0047, 0052, 0068]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Khesin in view of Yocum, as applied to claim 20 above, and further in view of Maki et al. (US 2004/0026268 A1). 
Regarding claim 6
Khesin discloses wherein the system determines the presence of carbon monoxide within the exhaust stream of the industrial process as outlined previously ([Paras. 0046-0048]). 
Khesin is silent on an alert/alarm being triggered and thus fails to expressly teach “triggering an alert” indicating that carbon monoxide is present within the exhaust stream of the industrial process, of instant claim 6. 
Maki discloses a gas sensor and detection method for detecting gas concentrations [abstract] in which the concentration of the gas to be detected, such as carbon monoxide, is determined from the potential output that may be represented in a graphical output and enables the operations of alarming when the concentration of carbon monoxide exceeds the predetermined level [Par. 0132] wherein the method of using the data can be used in alarming buzzers and emitting light signals such as liquid crystal and LED [Par. 0111]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Khesin to include an alarm such as a buzzer or an emitting light signal because Maki teaches that alarms are useful for notifying the operator when concentrations of carbon monoxide exceed predetermined levels [Par. 0132]. 

Response to Arguments
Applicant’s arguments, see Remarks Pgs. 4-6, filed 05/28/2021, with respect to the 35 U.S.C. § 103 rejection have been fully considered and are not persuasive. 

Applicant’s Argument #1
Applicant argues on Pg. 4-5 that “Section 12 of the Office Action then turns to the Yocum disclosure to allegedly provide this missing subject matter and Section 13 of the Office Action asserts, "It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Khesin to perform a signal noise reduction algorithm because Yocum teaches that signal noise filtering and data smoothing would provide a more stable output signal that is more representative of the actual gas concentration and not representative of artificial factors [Paras, 0018-0019., 0046)." The Office Action then cites Section 2143(A) of the Manual of Patent Examining Procedure (MPEP) to assert that, "the claimed limitations are obvious because all the claimed elements were well-known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no known change in their respective functions, and the combination yielded nothing more than predictable results” and that “Applicant respectfully submits that the proposed combination is not simply adding known elements to yield predictable results .. Instead, the proposed combination is adding a reference that explicitly reduces signal noise to another reference that explicitly hinges its inventive contribution on the processing on what ''has historically been filtered out of the signal" to provide a new component. See paragraph [0014] of Khesin. More particularly, Applicant notes Section 2143.01 (V) which states, "If a proposed modification would render the prior art invention being modified unsatisfactory for its intended purpose, then there is no suggestion or motivation 

Examiner’s Response #1
Examiner respectfully disagrees. It is first noted that the Applicant appears to have disregarded the actual motivation for combining Yocum with Khesin. Yocum teaches wherein the system processing unit is configured to determine when changes in the gas measurement information are actual changes in gas concentration and not due to artificial factors such as temperature, electrical interference, or noise [Para. 0018]. Yocum further teaches that noise reduction performed by averaging the output of the sensor over a period of time wherein such noise reduction calculations may provide a stable output [Para. 0019]. Yocum also teaches that the gas concentration values may be conditioned using various processes such as smoothing algorithms for filtering noise and smoothing the output signal whereby the steady state smoothing algorithm may include an average of several concentration readings [Para. 0046]. In other words, Yocum teaches removing signal noise that is not representative of the actual gas concentration but rather due to artificial factors (i.e., such as due to artificial factors and would certainly not render the device/method of Khesin unsatisfactory for its intended purpose as the structure of Khesin is not intended to measure artificial factors/noise but is rather intended to measure the actual output signal that is representative of the actual gas concentration. With regards to the recitation of MPEP 2143(A), which serves as further support for the obviousness of combining the teachings, incorporating a noise reduction method that reduces signal fluctuations due to artificial factors (i.e., signal that does not correspond to the actual gas concentration, but rather to temperature, electrical interference, or signal noise), would provide the same benefit in the system of Khesin and to incorporate the method with no change in the respective function would yield nothing more than predictable results (i.e., filtering/reducing noise due to artificial factors that do not correspond to the actual gas concentration).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA L ALLEN whose telephone number is (571)270-3176.  The examiner can normally be reached on 9am-7pm EST Mon-Thu.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 




/JOSHUA L ALLEN/Examiner, Art Unit 1795